Title: From Thomas Jefferson to Albert Gallatin, 11 August 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Aug. 11. 08.
                  
                  Your letters of July 29. & Aug. 5. came to hand yesterday and I now return you those of Wynne, Wolsey, Quincey, Otis, Lincoln, & Dearborne. This embargo law is certainly the most embarrassing one we have ever had to execute. I did not expect a crop of so sudden & rank growth of fraud & open opposition by force could have grown up in the US. I am satisfied with you that if orders & decrees are not repealed, & a continuance of the embargo is preferred to war (which sentiment is universal here) Congress must legalize all means which may be necessary to obtain it’s end. Mr. Smith in inclosing to me Genl. Dearborne’s and Lincoln’s letters informs me that immediately on recieving them he gave the necessary orders to the Chesapeak, the Wasp & Argus. still I shall pass this letter and those it incloses through his hands for information. I am clearly of opinion this law ought to be enforced at any expence which may not exceed our appropriation. I approve of the instructions to Genl. Lincoln for selling the revenue cutter there & buying another, and also of what you propose at New London & Portsmouth, and generally I wish you to do as to the revenue cutters what you shall think best, without delaying it to hear from me. you possess the details so much better than I do, and are so much nearer the principal scenes, that my approbation can be but matter of form. as to ordering out militia, you know the difficulty without another proclamation. I advise mr Madison to inform Genl. Turreau that the vessels we allow to the foreign ministers are only in the character of transports, & that they cannot be allowed but where the number of persons bears the proportion to the vessel which is usual with transports. you will see by my last that on learning the situation of affairs in Spain, it had occurred to me that it might produce a favorable occasion of doing ourselves justice in the South. we must certainly so dispose of our Southern recruits and armed vessels as to be ready for the occasion. a letter of June 5. from mr Pinckney says nothing more than that in a few days he was to have a full conference on our affairs with mr Canning. that will doubtless produce us immediately an interesting letter from him. I salute you affectionately
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I this day direct a commission for Genl. Steele vice Genl. Shee decd.
                  
               